                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                         Criminal No. 14-203(DSD/FLN)

United States of America,

                   Plaintiff,

v.                                                             ORDER

Dontre D’Sean McHenry,

                   Defendant.



        This matter is before the court upon the motion by pro se

defendant Dontre McHenry to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255.            Based on a review of the

file,    record,   and    proceedings   herein,    and   for    the    following

reasons, the court denies the motion and denies a certificate of

appealability.



                                  BACKGROUND

        The facts of this case have been set forth in the court’s

previous orders and will not be repeated here except as necessary.

On March 12, 2014, the Minneapolis Police Department discovered an

advertisement on a local website featuring photographs of a female

escort who resembled a juvenile reported missing from her home.

The Minneapolis Police Department called the phone number listed on

the advertisement, and a female identifying herself as “Honey”

answered and told Sergeant Sherral Schmidt to get a hotel room and

call her back. After placing the call, Schmidt received information
from T-Mobile that the phone listed on the advertisement was

registered to Tony Brown and that the phone was located at a Motel

6 in Roseville, Minnnesota.           Shortly thereafter, police raided the

hotel and found McHenry with J.E., a 17-year old female, in room

114.    McHenry was then taken into custody.

        On   July    22,   2014,   the     government   filed    a     Superseding

Indictment, charging McHenry with four counts of sex trafficking in

violation of 18 U.S.C. §§ 1591 and 1594(a).             On October 17, 2014,

McHenry pleaded guilty to count two of the Superseding Indictment,

and the government agreed to dismiss the remaining counts.                   On May

20, 2015, the court denied McHenry’s motion to withdraw his guilty

plea.

        On January 26, 2016, the court sentenced McHenry to a 293-

month imprisonment term, which was below his advisory guideline

sentence range.       On February 24, 2017, the Eighth Circuit Court of

Appeals affirmed both the court’s denial of McHenry’s motion to

withdraw his guilty plea and the court’s sentence.                United States

v. McHenry, 849 F.3d 699 (8th Cir.), reh’g en banc denied (May 31,

2017). McHenry now moves to vacate, set aside, or correct his

sentence on the grounds of ineffective assistance of counsel.



                                   DISCUSSION

I.   Standard

        Section     2255   provides    a   federal   inmate     with    a   limited


                                           2
opportunity   to   challenge    the   constitutionality,   legality,    or

jurisdictional basis of an imposed sentence.            This collateral

relief is an extraordinary remedy, reserved for violations of

constitutional rights that could not have been raised on direct

appeal.    United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir.

1996).    When considering a § 2255 motion, a court may hold an

evidentiary hearing.    See 28 U.S.C. § 2255(b).        A hearing is not

required, however, when “(1) the petitioner’s allegations, accepted

as true, would not entitle the petitioner to relief, or (2) the

allegations    cannot   be     accepted   as   true   because    they   are

contradicted by the record, inherently incredible, or conclusions

rather than statements of fact.”          Sanders v. United States, 341

F.3d 720, 722 (8th Cir. 2003) (citation and internal quotation

marks omitted).    Here, no hearing is required because the stated

grounds for relief are facially meritless.

II.    Ineffective Assistance of Counsel

       To prevail on a claim of ineffective assistance of counsel,

McHenry must meet both prongs of the test set forth in Strickland

v. Washington, 466 U.S. 668 (1984).        First, McHenry must show that

his counsel’s performance was so deficient that it fell below the

level of representation guaranteed by the Sixth Amendment.           Id. at

687.   Second, he must establish prejudice by showing “a reasonable

probability that, but for counsel’s unprofessional errors, the

result of the proceedings would have been different.”           Id. at 694.


                                      3
      A.    Relevant Conduct and Guideline Challenges

      McHenry first argues that his counsel was ineffective at the

time of sentencing because he did not challenge a relevant-conduct

enhancement based on the dismissed counts. Specifically, he argues

that his counsel was ineffective because the acts underlying the

dismissed counts did not occur during count two, the offense of

conviction.     Under the relevant-conduct guideline provision, a

defendant’s base offense level is determined on the basis of all

acts “that occurred during the commission of the offense of

conviction, in preparation of that offense, or in the course of

attempting to avoid detention or responsibility for that offense.”

U.S.S.G. § 1B1.3(a)(1)(A).

      The Presentence Report (PSR), which the court adopted in full,

stated that the conduct underlying count two “continued while ...

defendant was also involved” with the conduct underlying count one.

PSR ¶ 29.   In other words, McHenry’s conduct in count one occurred

during the commission of count two and in the course of avoiding

responsibility for that offense.        Therefore, McHenry’s acts under

the   dismissed    count   constitute     relevant        conduct   under   §

1B1.3(a)(1)(A), and the court finds no error in his counsel’s

decision not to challenge that determination given the undisputed

record.

      McHenry   also   argues   that,   even   if   the    dismissed   counts

constitute relevant conduct, the court erred in applying a grouping


                                    4
enhancement under U.S.S.G. § 3D1.2(d).                     Specifically, McHenry

argues that his offenses fell under U.S.S.G. § 2G1.1, which §

3D1.2(d) prohibits the grouping of.                 However, the PSR correctly

noted    that    counts     one    and   two    involved    the    promotion       of    a

commercial sex act or prohibited sexual conduct with a minor, which

is conduct covered under U.S.S.G. § 2G1.3, not § 2G1.1. Moreover,

the court did not group the offenses under § 3D1.2(d). Rather, the

court relied upon U.S.S.G. § 3D1.4 to determine the combined

offense level.      Under § 3D1.4, count one and count two represented

two units, warranting a two-level increase in McHenry’s offense

level.

        Further, even if the court did not apply the two-level

increase,       McHenry’s    293    month       sentence   is     still    below    the

applicable      guideline     range.     Accordingly,      finding    no    error       or

resulting prejudice, the court finds that McHenry’s counsel’s

representation was not constitutionally defective.

        B.   Suppression

        McHenry next argues that his counsel was ineffective in

failing to move for suppression of cell phone GPS data under 18

U.S.C. § 2518. Section 2518 generally defines the federal procedure

for interception of wire, oral, or electronic communications.

McHenry contends that had his counsel moved to suppress under §

2518, certain electronic evidence would not have been admitted, and

he would not have pleaded guilty.


                                            5
       Under 18 U.S.C. § 2518(10)(a), only an “aggrieved person” may

move    for   suppression   of    unlawfully    collected   wire   or   oral

communications intercepted under the statute.           The statute defines

an aggrieved person as “a person who was a party to any intercepted

wire, oral, or electronic communication or a person against whom

the interception was directed.”       18 U.S.C. § 2510(11).

       McHenry is not an “aggrieved person” under § 2518(10)(a). The

cell phone and GPS data at issue were registered to another

subscriber, Tony Brown.          Thus, the interception order was not

directed at McHenry.        Moreover, McHenry was not a party to the

intercepted communication as the record shows that “Honey” answered

the phone.    Finally, the intercepted conversation and data did not

occur on his premises. As this court found, and the Eighth Circuit

upheld, the cell phone at issue did not belong to McHenry, and he

had no legitimate expectation of privacy in the phone or its

location. United States v. McHenry, No. 14-203, 2015 WL 2402475, at

*5 (D. Minn. May 20, 2015), aff’d United States v. McHenry, 849

F.3d 699, 706 (8th Cir. 2017).            Therefore, McHenry is precluded

from moving for suppression under § 2518(10)(a). See United States

v. Wright, 524 F.2d 1100, 1102 (2d. Cir. 1975); see also Alderman

v. United States, 394 U.S. 165, 176 (1969).

       Because   McHenry    lacks   standing    under   §   2518(10)(a)   to

challenge the interception of the cell phone GPS data at issue, any

attempt to argue for suppression on these grounds would likely have


                                      6
failed.      As such, McHenry’s counsel was not deficient under

Strickland for failing to move for suppression under § 2518.

III. Motion to Dismiss

      The government has also moved to dismiss McHenry’s motion as

untimely under 28 U.S.C. § 2255(f)(1). Given that McHenry’s motion

fails on the merits, as set forth above, the court need not address

the government’s motion to dismiss.

IV.   Certificate of Appealability

      To warrant a certificate of appealability, a defendant must

make a “substantial showing of the denial of a constitutional

right” as required by 28 U.S.C. § 2253(c)(2).                 A “substantial

showing”   requires   a    petitioner    to   establish     that   “reasonable

jurists” would find the court’s assessment of the constitutional

claims “debatable or wrong.”        Slack v. McDaniel, 529 U.S. 473,

483–84 (2000). The court is firmly convinced that McHenry’s § 2255

motion is baseless, and that reasonable jurists could not differ on

the results.    As a result, a certificate of appealability is not

warranted.



                                CONCLUSION

      Accordingly, based on the above, IT IS HEREBY ORDERED that:

      1.   The motion to vacate, set aside, or correct sentence [ECF

No. 108] is denied;

      2.   Pursuant   to   28   U.S.C.   §    2253,   the   court    denies   a

                                     7
certificate of appealability; and

     3. The government’s motion to dismiss [ECF No. 114] is denied

as moot.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 27, 2019

                                    s/David S. Doty
                                    David S. Doty, Judge
                                    United States District Court




                                8
